DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 23, 2022.  As directed by the amendment: claims 1, 7, 8, and 13 have been amended, claims 2-6, 9-12, and 15-20 have been canceled, and no new claims have been added.  Thus, claims 1, 7, 8, 13, and 14 are presently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al. (US 2018/0078798), in view of Bowen (US 6,257,235), and further in view of Hur et al. (US 2018/0028846).
As to claim 1, Fabian discloses a protective face mask 700 (Fig. 7) comprising: a face mask 700 configured to be worn by a person; wherein the mask 100, 700 further comprises a transparent portion 712 configured to cover the person's mouth (Fig. 7G, paragraph [0189]); wherein the mask 700 further comprises an air filter 714 (Fig. 7, paragraph [0189]), wherein the air filter 714 is in fluid communication with space between the transparent portion 712 and the person's mouth (paragraph [0189]); wherein the mask 700 further comprises an impellor (fan 910, Fig. 9, Fig. 10, paragraph [0210]) which draws air from outside the mask 700 through the air filter 714, 909 into the space 905 between the transparent portion 712 and the person's mouth (Fig. 9, Fig. 10, paragraph [0210]); and further discloses one or more light-emitting spectroscopic and/or infrared sensors 416 (pulse oximeter 416, see Fig. 4, paragraph [0128], which is a spectroscopic sensor). 
Fabian does not disclose that the air filter is configured to be worn under the person’s chin.  However, Bowen teaches a mask (Fig, 4) having a filter 18 positioned below the person’s chin (see Fig. 4, col. 5, ln. 40-54).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the mask of Fabian so that the air filter is positioned below the person’s chin, as taught by Bowen in order to provide an equally suitable and known alternative location for the filter which does no obstruct the view of the person’s mouth.
The modified mask of Fabian further lacks detailed description as to the limitation that the rotational speed of the impellor is increased automatically in response to a potential physiological and/or environmental risk which is detected by analysis of data from the one or more light-emitting sensors.  However, Hur teaches automatically increasing the speed of an impellor in response to a potential physiological risk which is detected by analysis of data from an oxygen sensor (the speed of fan 132 is adjusted to maintain appropriate levels of oxygen, paragraph [0044], where a low level of oxygen detected by the sensor would be an indication of a physiological risk to the person, and the fan speed would be increased to raise the oxygen level).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Fabian so that the fan speed is automatically increased in response to the pulse oximeter detecting a low level of oxygen, as taught by Hur, in order to insure the person is receiving a heathy level of oxygen.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 2021/0275842), in view of of Hur et al. (US 2018/0028846), and further in view of Fabian et al. (US 2018/0078798).
As to claim 7, Conrad discloses a protective face mask 10 (Figs. 32-34) comprising: a face mask 10 configured to be worn by a person (mask body 12, Figs. 32-34, paragraph [0241], see also Fig. 1 showing a person wearing a mask 10); wherein the mask 10 further comprises a transparent portion 20 configured to cover the person's mouth (paragraph [0006],[0012]); wherein the mask 10 further comprises an air filter 116 configured to be worn on the top of the person's head (HEPA filter 116, see Fig. 32, filter assembly 14 housing filter 116 is positioned above the eyes of the person, which can be considered the top of the person’s head since it is on the top half of the person’s head, paragraph [0316]), wherein the air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see volume 28 between the faceplate 20 and the person's face, labeled in Fig. 19); wherein the mask 10 further comprises an impellor 130 which draws air from outside the mask 10 through the air filter 116 (see Fig. 32, paragraphs [0316]-[0317]).
Conrad further discloses a sensor, wherein the rotational speed of the impellor is increased automatically in response to analysis of data from the sensor (the sensor senses inhalation flow or pressure, and activates the fan 130, see paragraph [0369]), but does not disclose that the sensor is a light-emitting spectroscopic and/or infrared sensor, wherein the rotational speed of the impellor is increased automatically in response to a potential physiological and/or environmental risk which is detected by analysis of data from the one or more light-emitting sensors.  However, Hur teaches automatically increasing the speed of an impellor in response to a potential physiological risk which is detected by analysis of data from an oxygen sensor (the speed of fan 132 is adjusted to maintain appropriate levels of oxygen, paragraph [0044], where a low level of oxygen detected by the sensor would be an indication of a physiological risk to the person, and the fan speed would be increased to raise the oxygen level).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that the mask comprises an oxygen sensor, the fan speed being automatically increased in response to the oxygen sensor detecting a low level of oxygen, as taught by Hur, in order to insure the person is receiving a heathy level of oxygen.
As to the limitation that the sensor is a spectroscopic and/or infrared sensor, Fabian teaches an oxygen sensor in the form of a pulse oximeter 416 (see Fig. 4, paragraph [0128]), which is a known spectroscopic type of sensor.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that the sensor is a pulse oximeter, as taught by Fabian, in order to provide a suitable well-known type of sensor for easily and non-invasively monitoring the oxygen levels in a person wearing a mask.
As to claim 8, the modified mask of Conrad discloses that the mask further comprises an air tube or air channel 42 (air flow conduit 42 of Conrad) from the air filter 116 to the space 28 between the transparent portion 20 and the person's mouth (see Fig. 32 of Conrad, paragraph [0325]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al. (US 2018/0078798), in view of Hur et al. (US 2018/0028846).
As to claim 13, Fabian discloses a protective face mask 700 (Fig. 7) comprising: a face mask 700 configured to be worn by a person; wherein the mask 100, 700 further comprises a transparent portion 712 configured to cover the person's mouth (Fig. 7G, paragraph [0189]); wherein the mask 700 further comprises an air filter 714 configured to be worn on the person’s cheek (Fig. 7, Fig. 7G, paragraph [0189]), wherein the air filter 714 is in fluid communication with space between the transparent portion 712 and the person's mouth (paragraph [0189]); wherein the mask 700 further comprises an impellor (fan 910, Fig. 9, Fig. 10, paragraph [0210]) which draws air from outside the mask 700 through the air filter 714, 909 into the space 905 between the transparent portion 712 and the person's mouth (Fig. 9, Fig. 10, paragraph [0210]); and further discloses one or more light-emitting spectroscopic and/or infrared sensors 416 (pulse oximeter 416, see Fig. 4, paragraph [0128], which is a spectroscopic sensor). 
The modified mask of Fabian lacks detailed description as to the limitation that the rotational speed of the impellor is increased automatically in response to a potential physiological and/or environmental risk which is detected by analysis of data from the one or more light-emitting sensors.  However, Hur teaches automatically increasing the speed of an impellor in response to a potential physiological risk which is detected by analysis of data from an oxygen sensor (the speed of fan 132 is adjusted to maintain appropriate levels of oxygen, paragraph [0044], where a low level of oxygen detected by the sensor would be an indication of a physiological risk to the person, and the fan speed would be increased to raise the oxygen level).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Fabian so that the fan speed is automatically increased in response to the pulse oximeter detecting a low level of oxygen, as taught by Hur, in order to insure the person is receiving a heathy level of oxygen.
As to claim 14, the modified mask of Fabian discloses that the transparent portion 712 has a concavity which faces toward the person's mouth (see Fig. 7B-7G).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785